{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, James David Owen, Attorney Registration No. 0003525, last known address in Columbus, Ohio.
{¶ 2} The court coming now to consider its order of October 22, 2014, wherein the court, pursuant to former Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with the second year stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(24).
{¶ 3} Therefore, it is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.
{¶ 4} It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.